Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Reasons for Allowance

Claims 1 – 20   are Allowed over prior art.

The following is an examiner’s statement of reasons for allowance: 
Prior art made of record fails to teach the underline limitations within the independent claims,
Regarding Claim 1:  An optical computing engine (OCE), configured to execute at least a portion of an artificial neural network (ANN) model with ANN weights, each ANN weight including a quantized phase shift value ϴi and a phase shift value ɸi, the OCE comprising: a digital-to-optical (D/O) converter configured to generate input optical signals based on input data; an optical neural network (ONN), configured to generate output optical signals based on the input optical signals, the ONN including a plurality of optical units (OUs), each OU including an optical multiply and accumulate (OMAC) module, each OMAC module including an array of OMAC elements, each OMAC element including a Mach-Zehnder Interferometer (MZI) and a single-node phase shifter, each MZI configured to apply a phase shift equal to the quantized phase shift value ϴi of a corresponding ANN weight to an optical signal, each single-node phase shifter configured to apply a phase shift equal to the phase shift value ϴi of the corresponding ANN weight to the optical signal; and an optical-to-digital (O/D) converter configured to generate output data based on the output optical signals.

Regarding Claim 5:  An optical hardware accelerator for an artificial neural network (ANN), comprising: a communication bus interface configured to receive input data and transmit output data; a memory, coupled to the communication bus interface, configured to store the input data and the output data; a controller coupled to the communication bus interface and the memory; and an optical computing engine (OCE), coupled to the memory and the controller, configured to execute at least a portion of an ANN model with ANN weights, each ANN weight including a quantized phase shift value ϴi and a phase shift value ɸi , the OCE including: a digital-to-optical (D/O) converter configured to generate input optical signals based on the input data, an optical neural network (ONN), configured to generate output optical signals based on the input optical signals, the ONN including a plurality of optical units (OUs), each OU including an optical multiply and accumulate (OMAC) module, each OMAC module including an array of OMAC elements, each OMAC - 38 -Att'y Dkt: P06163US.familyPATENT element including a Mach-Zehnder Interferometer (MZI) and a single-node phase shifter, each MZI configured to apply a phase shift equal to the quantized phase shift value ϴi of a corresponding ANN weight to an optical signal, each single- node phase shifter configured to apply a phase shift equal to the phase shift value ϴi  of the corresponding ANN weight to the optical signal, and an optical-to-digital (O/D) converter configured to generate the output data based on the output optical signals.

Regarding Claim 13: A method for accelerating an artificial neural network (ANN) using an optical hardware accelerator, comprising: receiving, via a communications bus interface, input data; executing, by an optical computing engine (OCE), at least a portion of an ANN model with ANN weights, each ANN weight including a quantized phase shift value ϴi and a phase shift value ɸi, the OCE including a digital-to-optical (D/O) converter, an optical neural network (ONN) configured to generate output optical signals based on input optical signals, and an optical-to-digital (O/D) converter, the ONN including a plurality of optical units (OUs), each OU including an optical multiply and accumulate (OMAC) module, each OMAC module including an array of OMAC elements, each OMAC element including a Mach-Zehnder Interferometer (MZI) and a single-node phase shifter, the executing including: at the D/O converter, generating the input optical signals based on the input data, at each OMAC element of each OMAC module, applying, by the MZI, a phase shift equal to the quantized phase shift value ϴi of a corresponding ANN weight to an optical signal, and applying, by the single-node phase shifter, a phase shift equal to the phase shift value ϴi of the corresponding ANN weight to the optical signal, and at the O/D converter, generating output data based on the output optical signals; and transmitting, via the communications bus interface, the output data.

Regarding Claim 21:  A method for training an artificial neural network (ANN) for use with an optical hardware accelerator, comprising: training an ANN model to determine unquantized ANN weights, each unquantized ANN weight including an unquantized phase shift value ʘi and a phase shift value ɸi; forming an ANN weight matrix from the unquantized ANN weights; decomposing the ANN weight matrix into a plurality of ANN weight tiles, each ANN weight tile including a number of unquantized ANN weights;  -43 -Att'y Dkt: P06163US.familyPATENT quantizing each ANN weight tile to create a quantized ANN weight tile, each quantized ANN weight tile including a number of quantized ANN weights, each quantized ANN weight including a quantized phase shift value ϴi and a phase shift value ɸi;  forming the quantized ANN weight tiles into a quantized ANN weight matrix; forming the quantized ANN matrix into ANN weights; and retraining the ANN model based on the ANN weights.

Regarding Claim 1: 
Hosseinzadeh et al.( USPUB 20200110992]) teaches An optical computing engine (OCE)( FIG. 1A  showing an ANN computation( 100)  with optical processor ( 140) )  , configured to execute at least a portion of an artificial neural network (ANN) model with ANN weights( Paragraphs [0078-0079]) ,each ANN weight including a quantized phase shift value ϴi and a phase shift value ɸi ( Phase shifter taught within Paragraphs [0409],[0419] and [0590])  , the OCE comprising: a digital-to-optical (D/O) converter configured to generate input optical signals based on input data ( Digital to analog converter where optical signal is shown within FIG. 3A and Paragraphs [0079], [0085]) ;
 Within analogous art, Tohru ISHIHARA( NPL DOC : "An Optical Neural Network Architecture based on Highly Parallelized WDM-Multiplier-Accumulator,"2019 IEEE/ACM Workshop on Photonics-Optics Technology Oriented Networking, Information and Computing Systems, Pages 15-19.)  teaches an optical neural network (ONN) ( Page 16, Col. 2- “…a fully optical neural network (ONN) architecture is presented for implementing general deep neural network algorithms using nanophotonic circuits that process coherent light. The core part of the ONN architecture is a matrix multiplication unit which is composed of a reconfigurable Mach-Zehnder Interferometer (MZI) array…”) , configured to generate output optical signals based on the input optical signals ( Page 17-Col. 2 – “…Optical signals with the same wavelength are accumulated in a tournament fashion in the combiner-tree. This accumulation is performed for every different wavelength in parallel. Since the optical signals with different wavelengths…”) , the ONN including a plurality of optical units (OUs)( Page 16- Col. 2 – “…These features could enable ONNs that are substantially more energy-efficient and faster than their electronic counterparts….”) , each OU including an optical multiply and accumulate (OMAC) module ( Page 19 – Col. 2 – Fig.9 AND “…Functional correctness and accuracy of OMAC (optical multiplication and accumulation) circuit and homodyne detector-based ELU activation circuit…”) , and an optical-to-digital (O/D) converter configured to generate output data based on the output optical signals( Page 18-Col. 2- “…We use O-E converter presented in [14] for the homodyne detection. This O-E converter does not need an amplifier to convert the optical signal to the electrical signal and therefore…”) .  within claim 1, but does not teach the limitations, nor render obvious the following limitations : “each OMAC module including an array of OMAC elements, each OMAC element including a Mach-Zehnder Interferometer (MZI) and a single-node phase shifter, each MZI configured to apply a phase shift equal to the quantized phase shift value ϴi of a corresponding ANN weight to an optical signal, each single-node phase shifter configured to apply a phase shift equal to the phase shift value ϴi of the corresponding ANN weight to the optical signal;”

Regarding Claim 5: 
Hosseinzadeh et al.( USPUB 20200110992]) teaches An optical hardware accelerator for an artificial neural network (ANN)( Paragraph [0061]) , comprising: a communication bus interface configured to receive input data and transmit output data( Paragraph [0409]) ; a memory, coupled to the communication bus interface, configured to store the input data and the output data ( Paragraphs [0433-0435]) ; a controller coupled to the communication bus interface and the memory( controller and memory unit taught within Paragraphs [0056] AND [1516]) ; and an optical computing engine (OCE) ( FIG. 1A  showing an ANN computation( 100)  with optical processor ( 140) ), coupled to the memory and the controller, configured to execute at least a portion of an ANN model with ANN weights( Paragraphs [0078-0079]), each ANN weight including a quantized phase shift value ϴi and a phase shift value ɸi( Phase shifter taught within Paragraphs [0409],[0419] and [0590]), 
the OCE including: a digital-to-optical (D/O) converter configured to generate input optical signals based on the input data( Digital to analog converter where optical signal is shown within FIG. 3A and Paragraphs [0079], [0085]), 
Within analogous art, Tohru ISHIHARA( NPL DOC : "An Optical Neural Network Architecture based on Highly Parallelized WDM-Multiplier-Accumulator,"2019 IEEE/ACM Workshop on Photonics-Optics Technology Oriented Networking, Information and Computing Systems, Pages 15-19.) teaches an optical neural network (ONN) ( Page 16, Col. 2- “…a fully optical neural network (ONN) architecture is presented for implementing general deep neural network algorithms using nanophotonic circuits that process coherent light. The core part of the ONN architecture is a matrix multiplication unit which is composed of a reconfigurable Mach-Zehnder Interferometer (MZI) array…”) , configured to generate output optical signals based on the input optical signals ( Page 17-Col. 2 – “…Optical signals with the same wavelength are accumulated in a tournament fashion in the combiner-tree. This accumulation is performed for every different wavelength in parallel. Since the optical signals with different wavelengths…”) ,the ONN including a plurality of optical units (OUs) ( Page 16- Col. 2 – “…These features could enable ONNs that are substantially more energy-efficient and faster than their electronic counterparts….”) , each OU including an optical multiply and accumulate (OMAC) module ( Page 19 – Col. 2 – Fig.9 AND “…Functional correctness and accuracy of OMAC (optical multiplication and accumulation) circuit and homodyne detector-based ELU activation circuit…”) , and an optical-to-digital (O/D) converter configured to generate the output data based on the output optical signals ( Page 18-Col. 2- “…We use O-E converter presented in [14] for the homodyne detection. This O-E converter does not need an amplifier to convert the optical signal to the electrical signal and therefore…”) .  within claim 5, but does not teach the limitations, nor render obvious the following limitations : “each OMAC module including an array of OMAC elements, each OMAC element including a Mach-Zehnder Interferometer (MZI) and a single-node phase shifter, each MZI configured to apply a phase shift equal to the quantized phase shift value ϴi of a corresponding ANN weight to an optical signal, each single- node phase shifter configured to apply a phase shift equal to the phase shift value ϴi  of the corresponding ANN weight to the optical signal,”

Regarding Claim 13: 
Hosseinzadeh et al.( USPUB 20200110992]) teaches A method for accelerating an artificial neural network (ANN) using an optical hardware accelerator( FIG. 1A  showing an ANN computation( 100)  with optical processor ( 140) ), comprising: receiving, via a communications bus interface, input data; executing, by an optical computing engine (OCE) ( Digital to analog converter where optical signal is shown within FIG. 3A and Paragraphs [0079], [0085]), at least a portion of an ANN model with ANN weights( Paragraphs [0078-0079]), each ANN weight including a quantized phase shift value ϴi and a phase shift value ɸi( Phase shifter taught within Paragraphs [0409],[0419] and [0590]), the OCE including a digital-to-optical (D/O) converter ( Digital to analog converter where optical signal is shown within FIG. 3A and Paragraphs [0079], [0085]), 
Within analogous art, Tohru ISHIHARA( NPL DOC : "An Optical Neural Network Architecture based on Highly Parallelized WDM-Multiplier-Accumulator,"2019 IEEE/ACM Workshop on Photonics-Optics Technology Oriented Networking, Information and Computing Systems, Pages 15-19.)  teaches an optical neural network (ONN) configured to generate output optical signals based on input optical signals( Page 16, Col. 2- “…a fully optical neural network (ONN) architecture is presented for implementing general deep neural network algorithms using nanophotonic circuits that process coherent light. The core part of the ONN architecture is a matrix multiplication unit which is composed of a reconfigurable Mach-Zehnder Interferometer (MZI) array…”), and an optical-to-digital (O/D) converter( Page 18-Col. 2- “…We use O-E converter presented in [14] for the homodyne detection. …”), the ONN including a plurality of optical units (OUs) ( Page 16- Col. 2 – “…These features could enable ONNs that are substantially more energy-efficient and faster than their electronic counterparts….”), each OU including an optical multiply and accumulate (OMAC) module ( Page 19 – Col. 2 – Fig.9 AND “…Functional correctness and accuracy of OMAC (optical multiplication and accumulation) circuit and homodyne detector-based ELU activation circuit…”), and at the O/D converter( Page 18-Col. 2- “…We use O-E converter presented in [14] for the homodyne detection…”), generating output data based on the output optical signals; and transmitting, via the communications bus interface( Page 18- Col. 1- Fig. 5 showing output trough the interface) , the output data ( Page 18-Col. 2- “…We use O-E converter presented in [14] for the homodyne detection. This O-E converter does not need an amplifier to convert the optical signal to the electrical signal and therefore…”).  within claim 13, but does not teach the limitations, nor render obvious the following limitations : “each OMAC module including an array of OMAC elements, each OMAC element including a Mach-Zehnder Interferometer (MZI) and a single-node phase shifter, the executing including: at the D/O converter, generating the input optical signals based on the input data, at each OMAC element of each OMAC module, applying, by the MZI, a phase shift equal to the quantized phase shift value ϴi of a corresponding ANN weight to an optical signal, and applying, by the single-node phase shifter, a phase shift equal to the phase shift value ϴi of the corresponding ANN weight to the optical signal,”

Regarding Claim 21: 
Hosseinzadeh et al.( USPUB 20200110992])  teaches A method for training an artificial neural network (ANN) for use with an optical hardware accelerator ( Paragraphs [0061], [0056] and training taught within Paragraphs [0592-0593]) , comprising:
Within analogous art, CHEN et al. ( USPUB 20210182077)  teaches  training an ANN model to determine unquantized ANN weights( Paragraphs [1116] and [3324 ] and [3443]) , within claim 21, but does not teach the limitations, nor render obvious the following limitations : “each unquantized ANN weight including an unquantized phase shift value ʘi and a phase shift value ɸi; forming an ANN weight matrix from the unquantized ANN weights; decomposing the ANN weight matrix into a plurality of ANN weight tiles, each ANN weight tile including a number of unquantized ANN weights;   quantizing each ANN weight tile to create a quantized ANN weight tile, each quantized ANN weight tile including a number of quantized ANN weights, each quantized ANN weight including a quantized phase shift value ϴi and a phase shift value ɸi;  forming the quantized ANN weight tiles into a quantized ANN weight matrix; forming the quantized ANN matrix into ANN weights; and retraining the ANN model based on the ANN weights.”

3.	The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above. 

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S ISMAIL whose telephone number is (571) 272-9799 and FAX number (571) 273-9799.  The examiner can normally be reached on M-F 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3024.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR S ISMAIL/
Primary Examiner, Art Unit 2637